                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-63039-BLOOM/Valle

TARA M. WILSON,

       Plaintiff,

v.

AMTRUST BANK, et al.,

      Defendants.
_______________________/

                    ORDER ON MOTION FOR LEAVE TO PROCEED
                     IN FORMA PAUPERIS AND DISMISSING CASE

       THIS CAUSE is before the Court upon the pro se Plaintiff’s Motion for Leave to

Proceed in Forma Pauperis, ECF No. [3] (the “Application” or “Motion”), filed in conjunction

with Plaintiff’s Complaint, ECF No. [1] (the “Complaint”), asserted against numerous

Defendants, including AmTrust Bank, Brad Pitt, Oprah Winfrey, Patti LaBelle, T-Mobile,

Lenscrafters, Versace, and Apple (collectively, “Defendants”).        Plaintiff Tara M. Wilson

(“Plaintiff” or “Wilson”) has not paid the required filing fee and, thus, the screening provisions

of 28 U.S.C. § 1915(e) are applicable. The Court has carefully reviewed the Complaint, the

Application, and the record in this case, and is otherwise fully advised in the premises. For the

reasons that follow, Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE and the

Application is DENIED AS MOOT.

       Fundamental to our conception and system of justice is that the courthouse doors will not

be closed to persons based on their inability to pay a filing fee. Congress has provided that a

court “may authorize the commencement . . . or prosecution of any suit, action or proceeding . . .

or appeal therein, without the prepayment of fees . . . therefore, by a person who submits an
                                                             Case No. 18-cv-63039-BLOOM/Valle


affidavit that includes a statement of all assets such [person] possesses that the person is unable

to pay such fees. . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d

1305, 1306 n.1 (11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in

forma pauperis (“IFP”)). Permission to proceed in forma pauperis is committed to the sound

discretion of the court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v.

Chattahoochee Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has

wide discretion in ruling on an application for leave to proceed IFP.”). However, “proceeding in

forma pauperis is a privilege, not a right.” Camp, 798 F.2d at 437.

       In addition to the required showing that the litigant, because of poverty, is unable to pay

for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

determines that the complaint satisfies any of the three enumerated circumstances under Section

1915(e)(2)(B), the Court must dismiss the complaint.

       A pleading in a civil action must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint

“does not need detailed factual allegations,” it must provide “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining

that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557




                                                 2
                                                               Case No. 18-cv-63039-BLOOM/Valle


(alteration in original)). “[A] complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

“A claim is frivolous when it ‘has little or no chance of success,’ that is, when it appears ‘from

the face of the complaint that the factual allegations are clearly baseless or that the legal theories

are indisputably meritless.’” Hoang v. DeKalb Housing Auth., No. 1:13-cv-3796-WSD, 2014

WL 1028926, at *1 (N.D. Ga. Mar. 19, 2014) (quoting Carroll v. Gross, 984 F.2d 392, 393 (11th

Cir. 1993)); see Neitzke v. Williams, 490 U.S. 319, 325 (1989) (holding that a claim is frivolous

“where it lacks an arguable basis either in law or in fact”). Importantly, “[p]ro se pleadings are

held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the

leniency accorded pro se litigants does not give a court license to serve as de facto counsel for a

party or to rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson &

Matthews, Inc. v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR

Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on

other grounds by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

        The Complaint in this case must be dismissed because it fails to state a claim upon which

relief can be granted. Plaintiff alleges that she is suing “for rights to a hearing held in the bank

stating the terms of the deed for the attached property. As a minor, I was told the deed would be

transferred to me and a breach of contract transpired.” ECF No. [1] at 1. Plaintiff then attaches a

lengthy list of hundreds of retail brands, designers, airports, and celebrities, in addition to a list of

items she appears to contend were stolen from her residence and a print-out of a land records

viewer from Nassau County, New York. See generally ECF No. [1]. Although the Court can

understand that Plaintiff feels she has been wronged, the Court cannot discern any actionable




                                                   3
                                                            Case No. 18-cv-63039-BLOOM/Valle


claims arising from the facts alleged, nor any plausible basis for the involvement of the lengthy

list of Defendants. Moreover, although Plaintiff claims that a breach of contract has occurred,

she asserts no cognizable claims pursuant to the legal theory upon which she appears to rely.

        Furthermore, the scant allegations fail to confer subject matter jurisdiction on the Court.

It is axiomatic that the Court cannot consider Plaintiff’s claims without proper jurisdiction. See

Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 84 (U.S. 1998) (“In a long and

venerable line of cases, this Court has held that, without proper jurisdiction, a court cannot

proceed at all, but can only note the jurisdictional defect and dismiss the suit.”) (citations

omitted).

        Therefore, as the Court is unable to ascertain any plausible claim for relief from

Plaintiff’s words—and it does not have the authority to consider Plaintiff’s claims without

jurisdiction—the instant action must be dismissed.        Accordingly, it is ORDERED AND

ADJUDGED as follows:

             1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

             2. Plaintiff’s Application, ECF No. [3], is DENIED AS MOOT.

             3. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of December,

2018.



                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
Copies to:

Tara M. Wilson, pro se
50 S. Ocean Blvd.
Deerfield Beach, Florida 33441



                                                 4
